DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 

Status of Claims
This action is in reply to the response filed on 05/10/2021.
Claims 1, 5, 7, 11-13 have been amended. 
Claims 4, 6, 22 and 19 have been cancelled
Claims 23 and 24 are newly added 
Claims 1-3, 5, 7-18, 20-21, 23-24 are currently pending. 
Claims 5, 7-12 and 23-24 are allowed 
Claims 1-3, 13-18, and 20-21 are rejected


Response to Arguments
Applicant's arguments filed 05/10/2021 regarding 35 U.S.C. § 101 have been fully considered but they are not persuasive.

(NOTE: the applicant amended independent claims 1, 5, and 13 differently in order to address the 101 rejection.  The amendments to claim 5 provide significantly more and overcome 101, but the amendments to claims 1 and 13 do not overcome 101.) 
Applicant’s step 2A prong 1 arguments start on page 11 of the response. Examiner’s response will be in Bold below.

In the Office Action at page 10 the Examiner highlighted the claim elements purportedly directed to the abstract idea of "Certain Methods of Organizing Human Activity" as "generating the non-obligated payment to the entity; and automatically executing the non-obligated payment based on the plurality of trigger conditions being met including a proximity of the user to the at least one entity..." And more specifically, that the limitations cover performance as a marketing or sales activity. Applicant disagrees that all of the above claim elements of claim 5 (and other independent claims 1 and 13) are directed to an abstract idea. Specifically, a proximity of the user to the at least one entity is not related to organizing human activity and cannot be characterized into any of the defined groupings of abstract ideas. Applicant submits that, instead, the claims as a whole are directed to a method for seamlessly allowing a user to provide a non- obligated payment to an entity for contributing to a philanthropic goal of the entity, such as a charitable donation to a charity offering relief to the poor.

The fact that "generating the non-obligated payment to the entity; and automatically executing the non-obligated payment based on the plurality of trigger conditions being met including a proximity of the user to the at least one entity..." has been recited is sufficient to meet the requirement under prong 1, the other recited elements that represent additional elements such as elements directed to a proximity of the user to at least one entity is considered additional elements that are examined under prong 2 and step 2B.

Applicant submits that the non-obligated payment is not analogous to the obligated transaction examples associated with sales and marketing activities. In the Office Action at page 3 the Examiner expressed that Applicant previously argued the intent of the payment for a philanthropic goal caused the claims to differ from the categories of abstract ideas. Instead, Applicant argues the type of the payment, rather than the intent of the non-obligated payment, is what distinguishes the claimed invention from any of the obligated transaction examples associated with typical sales and marketing activities. Specifically, Applicant argues that since no sale or transaction takes place, the claimed invention does not recite a sales or marketing activity. Therefore, the claimed invention is not directed to the purported abstract idea of certain methods of organizing human activity.

The claims are considered marketing and sales activity as the payment is generated to the entity based on the location of the user to the entity. The fact that the payment is non-obligated does not change that fact that the payments are sales and marketing activity.

In addition, Applicant has amended independent claim 1 to recite "wherein the beacon receives an electronic message from the user device, wherein the beacon identifier provides an indication of a location of the beacon; a set of credentials generated by the beacon based at least in part on the electronic message, the set of credentials comprising information identifying expected user devices such that the beacon only interacts with the expected user devices." Applicant has amended independent claim 5 to recite "determining a distance traversed by the user based on the location indication of the user device; monitoring the completion of an event based on the distance traversed by the user." Applicant has amended independent claim 13 to recite "determining a location of a user device using a location-determining element associated with the user device; receiving an entity location from at least one entity through a sign-up process performed by the at least one entity; determining the at least one entity is associated with the location of the user device based on the entity location." Applicant submits that these limitations are not directed to the purported abstract idea and should be considered as additional limitations which integrate any alleged abstract idea into a practical application and provide significantly more, as described below.

None of the amendments affect the prong 1 analysis, and are discussed below for prong 2 and step 2B.

Step 2A - Prong 2 
Applicant submits that even if the claim elements were directed to an abstract idea, the claims recite additional elements that integrate any abstract idea into a practical application. Specifically, limitations such as wherein the beacon receives an electronic message from the user device, a set of credentials generated by the beacon based at least in part on the electronic message, the set of credentials comprising information identifying expected user devices such that the beacon only interacts with the expected user devices, determining a distance traversed by the user based on the location indication of the user device, monitoring completion of an event based on the distance traversed by the user, receiving an entity location from at least one entity through a sign-up process performed by the at least one entity, determining the at least one entity is associated with the location of the user device based on the entity location, a location-determining element determining a location of a user device, sending non-obligated payment information to a tax preparation system, and allowing the user to track non-obligated payments integrate any purported abstract idea into a practical application.

The limitations of wherein the beacon receives an electronic message from the user device and a set of credentials generated by the beacon based at least in part on the electronic message, such that the beacon only interacts with expected user devices at least integrate the purported abstract idea into a practical application. Applicant submits that using the set of credentials based on the electronic message optimizes the communication process between the beacon and the user device such that only certain expected user devices are interacted with. Specifically, the instant specification discloses:

The set of credentials may also include information indicative of the user device 106 or devices that are expected to be in proximity of the beacon 108. The beacon 108 may know (such as from a schedule or via receipt of an electronic message) the name or account number of the next expected client. The set of credentials may therefore include this information, such that the beacon 108 only interacts with certain user devices. 
Instant specification at   [0024].
Accordingly, the interaction with user devices is optimized for only certain expected user devices. Applicant submits that this optimization would conserve time, energy, and make the overall system more efficient. Additionally, restricting interaction to only certain expected user devices would add an additional layer of security to the system to prevent hacking because unknown devices would not be able to interact with 

As claimed in claim 1 the beacon configured to receive an electronic message from the user device and the set of credentials generated by the beacon based on the electronic message does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f) “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone);” and “TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48.”


The limitations of determining a distance traversed by the user based on the location indication of the user device and monitoring progress of an event based on the distance traversed by the user further integrate the purported abstract idea into a practical application. The instant specification describes an example where a user participates in a fun run or other athletic event and the user's distance is tracked such that a start indication to provide a charitable donation is triggered when the event is completed. Applicant submits that determining the distance traversed by the user and monitoring progress of an event based on this distance is at least a practical application. The claimed steps of determining distance traversed and monitoring progress of an event are a technical improvement over prior systems where a user would have to monitor their own distance traveled which is prone to human error. Specifically, there is no good way for a user to track their distance on their own if the distance is not already marked. This automatic distance traversed progress monitoring is especially advantageous for activities such as a fun run which are completed when the user traverses a specific distance, such as for example one mile. Accordingly, the user is afforded a specific means to determine their progress in the activity which would otherwise be unknown or otherwise estimated with poor accuracy.

This paragraph is directed to the claim amendments regarding claim 5.  The 101 rejection for claim 5 is withdrawn therefore this argument is moot.  

The limitations of determining a location of a user device using a location-determining element associated with the user device, receiving an entity location from at least one entity through a sign-up process performed by the at least one entity, and determining the at least one entity is associated with the location of the user device based on the entity location integrate any purported abstract idea into a practical application. Specifically, the opt-in sign up process for the entities to share their location is a practical application with a specific technological improvement. Accordingly, since the entities to opt-in to share entity location information if the entities wish to participate, the privacy of the entities is protected. As such, the entity location and other entity information will not be shared if the entity does not wish to participate which protects the security of the entity information. Further, such a method optimizes processing of the system because only participating entities will be considered when determining nearby entities. Here, the processing is optimized because information for non-participating entities will not need to be processed and processing is only carried out for entities that are actively participating.

Applicant submits that the location-determining element integrates the purported abstract idea of automatically executing the non-obligated payment based on the plurality of trigger conditions being met including a proximity of the user to the at least one entity into a practical application. The location-determining element provides a specific technical solution to a particular problem, as established in the instant specification. Specifically, the instant specification states: 
The user is typically required to search for the desired entity or otherwise manually inspect the displayed map. The displayed map will often only include minimal 
information for any nearby entities. 
Embodiments of the invention solve the above-mentioned problems by providing a 
system to identify entities based at least in part on the location of a user device. 
(Instant Specification,    [0002]-[0003]).

This paragraph discussed the amendments to claim 13.  
The amendments to claim 13 only clarify that the location determine element is associated with the user device and receiving an entity location form at least one entity through a sign-up process performed by the user.  The claims further amended determine the entity is associated with the location of the user based on the entity location.  This is similar to MPEP 2106.05(f) “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone);”

Therefore, regarding amended claim 1 and 13 the arguments are not persuasive.  



Further, the limitation of "wherein the server, sends at least a portion of the set of non- obligated payment information to a tax preparation system to be used in a tax return preparation process," at least integrates the purported abstract idea into a practical application. Accordingly, since the server stores the information in a tax preparation system, the user will not have to provide the information later when preparing a tax return. Thus, a technical improvement is achieved over the current method of tax return preparation because payment information is sent directly to a tax preparation system after an automatic payment has been executed. Applicant submits that this provides a specific technical improvement over prior methods where a user would have to record and hold onto receipts and other donation information until tax season. Accordingly, the limitation provides a specific improvement to the field of tax return preparation because the user will not have to manually maintain donation records and will not be able to lose or forget said records before the tax return preparation process.

	Examiner respectfully disagrees; sending information to a tax system is simply sending and receiving data, which is extra solution activity as discussed above (See MPEP 2106.05(f) cited above).  

Furthermore, Applicant submits that the limitation of acquiring a set of governing rules including a plurality of trigger conditions is not an abstract idea. The governing rules and trigger conditions are taught as a way in which the user can configure a set of rules that may be used to act on behalf of the user, such that the user may not be relied upon further. Applicant submits that said limitation does not fall into any of the categories of abstract ideas and is not a fundamental economic practice. Further, the rules and trigger conditions are not well understood or generic components because typical systems in the art are not capable of the claimed function. Accordingly, the limitation of acquiring a set of governing rules including a plurality of trigger conditions integrates the purported abstract idea into a practical application by allowing the process to be carried out on behalf of the user without relying on further user input, as described in the specification at   [0068]. "This allows the automated donation to be performed with no or little additional customer action." Applicant submits that the claimed trigger conditions are a 

In the Office Action at page 6, the Examiner stated that "the trigger conditions are simply automating a manual process. However, Applicant disagrees because there is no analogous manual process where a non-obligated payment is executed based on a proximity of a user to an entity. Accordingly, the claimed trigger conditions integrate the purported abstract idea into a practical application or are at least otherwise significantly more than the purported abstract idea.

The “governing rules including a plurality of trigger conditions”, are instructions of when a payment is to be sent. These are considered part of the abstract idea. However if looked at as non-abstract the elements would still not integrate the claims into a practical application. The governing rules and trigger conditions are simply instructions for when a payment is to be made.

Further, since the non-obligated payment is executed based on the plurality of trigger conditions, which comprise a proximity of the user, the payment is executed according to a physical, real-world location of the user. Executing a payment based on a real-world proximity trigger is at least a practical application. Thus, a means by which a user can setup an automatic payment based on the user location instead of active user input is provided. Applicant submits that this a practical application and is at least not well understood. The automatic proximity-based payment affords a significant advantage over current methods of donation, which integrates the purported abstract idea into a practical application.

Examiner respectfully disagrees. Executing a payment is abstract, the rules around which the payment is executed do not integrate the abstract idea into a practical application. Therefore, applicant’s arguments regarding step 2A prong 2 are unpersuasive.

Step 2B

Applicant submits further that the additional elements of the claims are sufficient to amount to significantly more than the judicial exception. Applicant submits that the limitations discussed above in regard to a practical application at least amount to an inventive concept because storing payment information to track donations and sending payment information in a tax preparation system upon execution of a payment are not well-known. 

Additionally, Applicant submits that the limitation of trigger conditions including a proximity of a user to an entity is at least not well-known and provides significantly more than any purported abstract idea. 


The trigger conditions are rules for making a payment the trigger conditions are abstract and do not provide significantly more.  The proximity is claimed is simply using location data to trigger the payment which itself is abstract, and does not amount to significantly more.

Further, Applicant submits that the limitations of wherein the beacon receives an electronic message from the user device, a set of credentials generated by the beacon based at least in part on the electronic message, the set of credentials comprising information identifying expected user devices such that the beacon only interacts with the expected user devices, determining a distance traversed by the user based on the location indication of the user device, monitoring progress of an event based on the distance traversed by the user, receiving an entity location from at least one entity through a sign-up process performed by the at least one entity, and determining the at least one entity is associated with the location of the user device based on the entity location are at least not well-understood or well-known. Specifically, each of these limitations is an inventive concept and provides significantly more than any abstract idea.


	As stated above the amendments made to claim 5 provide significantly more. 

Regarding the claims that are still rejected under 101.  
First “wherein the beacon receives an electronic message from the user device, a set of credentials generated by the beacon based at least in part on the electronic message, the set of credentials comprising information identifying expected user devices such that the beacon only interacts with the expected user devices,” The beacon receiving data is similar to MPEP 2106.05(d) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”

	Furthermore the set of credentials the element appear to be mere instructions to apply the exception and is similar to MPEP 2106.05(f) “i. Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);”
Therefore the amendments to claims 1do not provide significantly more.  

Regarding the amendments to claim 13 applicant argues “receiving an entity location from at least one entity through a sign-up process performed by the at least one entity, and determining the at least one entity is associated with the location of the user device based on the entity location are at least not well-understood or well-known.” 
	However receiving is well know as discussed above and the determine at least one entity is associated with the location of the user device based on the entity location is simply comparing location data determined by the user device and received which invokes computers or other machinery merely as a tool to perform an existing process and therefore is mere instructions to apply the exception.  (See MPEP 2106.05(f)).

Further still, Applicant submits that the claims are analogous to the eligible subject matter of claim 2 of the USPTO July 2015 Update Example 21. Example 21 describes transmission of stock quote data to a remote subscriber computer. Specifically, claim 2 of Example 21, deemed to be patent subject-matter eligible, recites the additional limitations of using a transmission server with a microprocessor and a memory to store subscriber preferences, transmitting a stock quote alert from the transmission server over a data channel to a wireless device, and providing a stock viewer application that causes the stock quote to display on the subscriber computer and enables a connection from the subscriber computer to the data source over the Internet when the subscriber computer comes online. The claim when evaluated as a whole, contains additional limitations that amount to significantly more than the abstract idea because the claimed invention addressed the Internet-centric challenge of alerting a subscriber with time sensitive information when the subscriber's computer is offline.



Claims 1 and 13 as drafted are not analogues to example 21 as they do not alert the user then the user is offline, the newly added elements seem to simply add receiving new data without performing a significant no abstract step to provide significantly more.  

Dependent Claims 
Applicant respectfully submits that those dependent claims not discussed separately herein are allowable at least for the reasons discussed with respect to the corresponding independent claims 1, 5, and 13, and respectfully requests that the 35 U.S.C. § 101 rejections thereof be withdrawn.

	The 101 is withdrawn for claims 5, 7-12 and 22-23 as they depend form claim 5 or incorporate the newly added claim elements form claim 5.  Claims 1-32, 13-18, and 20-21 are still rejected for the reasons stated above. 	

	Therefore, applicant’s arguments regarding the 35 U.S.C. § 101 rejection are unpersuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 13-18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 13- 18, and 20-21 are drawn to one of the four the statutory categories; claims 1-3, and 21 are drawn to a system, and 13-18, and 20 are drawn to product.
Claim 1 recites the limitations of:

A system for facilitating and tracking a non-obligated payment to allow a user to contribute to a philanthropic goal to help others, the system comprising:
a beacon configured to provide a beacon identifier to a user device, 
wherein the beacon is configured to receive an electronic message from the user device, and wherein the beacon identifier provides an indication of a location of the beacon;
a set of credentials generated by the beacon based at least in part on the electronic message, the set of credentials comprising information identifying a plurality of expected user devices such that the beacon is configured to only interact with the expected user devices;
a server configured to be communicatively coupled to the user device, 
wherein the server is configured to identify at least one entity based at least in part on the location indicated by the beacon identifier, 
wherein the server is configured to acquire a set of governing rules from the user including a plurality of trigger conditions, 
wherein the server is configured to automatically execute the non-obligated payment to the at least one entity based on the plurality of trigger conditions being met including a proximity of the user's device user to the at least one entity; and
a set of non-obligated payment information associated with the non-obligated payment, wherein the set of non-obligated payment information includes a non-obligated payment indication and at least one of: an indication of the at least one entity, an indication of the user, an amount of the non-obligated payment, a date of the non-obligated payment, and an indication of the user device, wherein the server, upon completion of the non-obligated payment, stores the set of non- obligated payment information, wherein the server, sends at least a portion of the set of non-obligated payment information to a tax preparation system to be used in a tax return preparation process, wherein the server is configured to allow the user to track non-obligated payments.

Claim 13 recites: 
A non-transitory computer readable medium having a computer program thereon for facilitating and tracking a non-obligated payment to allow a user to contribute to a philanthropic goal to help others, wherein the computer program is configured to instruct at least one processor to perform the following steps:
determining a location of a user device using a location-determining element associated with the user device;
receiving an entity location from at least one entity through a sign-up process performed by the at least one entity;

acquiring a set of governing rules including a plurality of trigger conditions from the user;
generating a non-obligated payment to the at least one entity;
automatically executing the non-obligated payment based on the plurality of trigger conditions being met including a proximity of the user to at least one entity, storing, upon completion of the non-obligated payment, a set of non-obligated payment information associated with the non-obligated payment, wherein the set of non-obligated payment information includes a non-obligated payment indication and at least one of: an indication of the at least one entity, an indication of the user, an amount of the non-obligated payment, a date of the non-obligated payment, and an indication of the user device; and
sending at least a portion of the set of non-obligated payment information to a tax preparation system to be used in a tax return preparation process, wherein a server is configured to be communicatively coupled to the user device to allow the user to track non-obligated payments.


These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above
Further regarding claim 1, claim 1 recites “a beacon configured to provide a beacon identifier to a user device, wherein the beacon identifier provides an indication of a location of the beacon; a server configured to be communicatively coupled to the user device, wherein the server is configured to identify at least one entity based at least in part on the location indicated by the beacon identifier, wherein the server is configured to acquire a set of governing rules from the user including a plurality of trigger conditions, wherein the server is configured to automatically execute the non-obligated payment to the at least one entity the non-obligated payment to the at least one entity based on the plurality of trigger conditions being met including a proximity of the user to the at least one entity;” This claim element is considered to be an abstract idea because it is directed to a method of organizing human activity which include commercial or legal interactions, specifically advertising, marketing or sales activities.  The advertising, and marketing activity includes using a beacon to provide a beacon identifier that provides an indication of the location of the beacon and identifying at least one entity based in part on location indicated by the beacon identifier.  Marketing and sales activity includes facilitating payment to an entity from a user.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite a beacon, user device and server of claim 1, user device and location determining element and non-transitory computer readable medium and processor of claim 13 The computer hardware is recited at a high-level of generality (i.e.
The claims further recite the additional elements of “a beacon configured to provide a beacon identifier to a user device, wherein the beacon is configured to receive an electronic message from the user device, and wherein the beacon identifier provides an indication of a location of the beacon; a set of credentials generated by the beacon based at least in part on the electronic message, the set of credentials comprising information identifying a plurality of expected user devices such that the beacon is configured to only interact with the expected user devices; a server configured to be communicatively coupled to the user device, wherein the server is configured to identify at least one entity based at least in part on the location indicated by the beacon identifier,” and “upon completion of the non-obligated payment, stores the set of non- obligated payment information, wherein the server, sends at least a portion of the set of non-obligated payment information to a tax preparation system to be used in a tax return preparation process, wherein the server is configured to allow the user to track non-obligated payments.” Claims 13 further recites “determining a location of a user device using a location-determining element associated with the user device; receiving an entity location from at least one entity through a sign-up process performed by the at least one entity; determining the at least one entity is associated with the location of the user device based on the entity location.” The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a user device, a server, a beacon, a non-transitory 
Furthermore the claims recite “a beacon configured to provide a beacon identifier to a user device, wherein the beacon is configured to receive an electronic message from the user device, and wherein the beacon identifier provides an indication of a location of the beacon; a set of credentials generated by the beacon based at least in part on the electronic message, the set of credentials comprising information identifying a plurality of expected user devices such that the beacon is configured to only interact with the expected user devices; a server configured to be communicatively coupled to the user device, wherein the server is configured to identify at least one entity based at least in part on the location indicated by the beacon identifier,” and “upon completion of the non-obligated payment, stores the set of non- obligated payment information, wherein the server, sends at least a portion of the set of non-obligated payment information to a tax preparation system to be used in a tax return preparation process, wherein the server is configured to allow the user to track non-obligated payments.” Claims 13 further recites “determining a location of a user device using a location-determining element associated with the user device; receiving an entity location from at least one entity through a sign-up process performed by the at least one entity; determining the at least one entity is associated with the location of the user device based on the entity location.”   As described above with respect to the integration of the abstract idea into a practical application, these elements are extra solution activity because electronically storing data, receiving and transmitting data are similar to “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and “Receiving or transmitting data over a network” Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. See MPEP 2106.06(d). Therefore, these elements do not add significantly more than the abstract idea to the claim itself. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-3, 14-18, and 20-21 further define the abstract idea that is present in their respective independent claims 1, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-3, 13-18, and 20-21 are directed to an abstract idea.  Thus, the claims 1-3, 13-18, and 20-21 are not patent-eligible.


Prior Art Search 
	A prior art search was conducted for the prior Office Action, Final Rejection date February 10, 2021, but did not result in a rejection at that time.  No new art rejection is made in this Office action.  


Allowable Subject Matter
Claims 5, 7-12 and 24 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693